1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE ILLUMINA, INC. SECURITIES                     Case No.: 3:16-cv-3044-L-MSB
     LITIGATION
12
                                                         ORDER GRANTING IN PART AND
13                                                       DENIES IN PART JOINT MOTION
                                                         FOR LEAVE TO FILE A SURREPLY
14
                                                         [ECF No. 87]
15
16
17
           Pending before the Court is the parties’ joint motion for leave to file a surreply [ECF
18
     No. 87]. When a party raises new arguments in a reply to an opposition, the court may
19
     permit the other party to rebut the new arguments. See Provenz v. Miller, 102 F.3d 1478,
20
     1483 (9th Cir. 1996). Here, Plaintiff, for the first time, raises a new legal argument in its
21
     reply to which Defendants request leave to file a surreply. The Court finds it prudent to
22
     grant Defendants leave to file a surreply of no more than three pages. Although Plaintiff
23
     premised its consent to the surreply on the opportunity to respond to the surreply, the Court
24
     in its discretion finds no reason why Plaintiff requires further briefing on an issue it raised
25
     late in the initial briefing schedule. As such, Plaintiff is not granted leave to file a response
26
     to Defendants’ surreply.
27
28

                                                     1
                                                                                     3:16-cv-3044-L-MSB
1          For the above reasons, the Court GRANTS IN PART AND DENIES IN PART the
2    parties’ joint motion.    Defendants’ surreply, currently lodged as ECF No. 87-1, is
3    considered filed.
4
5    Dated: January 24, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                          3:16-cv-3044-L-MSB
